UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                            First Lieutenant MICHAEL L. ALONSO
                                     United States Air Force

                                               ACM 38860

                                              13 June 2016

         Sentence adjudged 8 June 2015 by GCM convened at Malmstrom Air Force
         Base, Montana. Military Judge: Shelly W. Schools (sitting alone).

         Approved Sentence: Dismissal, confinement for 3 months, forfeiture of all
         pay and allowances, and a reprimand.

         Appellate Counsel for the Appellant: Lieutenant Colonel Anthony D. Ortiz
         and Major Lauren A. Shure.

         Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                  Before

                               ALLRED, MITCHELL, MAYBERRY
                                   Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                  under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



              FOR THE COURT



              LEAH M. CALAHAN
              Clerk of the Court